DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (R.C.E.) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.

Response to Amendment
This Non-final Office Action is in response to the Response After Final filed May 13, 2022 and the R.C.E. filed June 6, 2022.
The 35 U.S.C. 103 rejections of Claims 1-3 and 13-18 made in the Final Office Action of February 15, 2022 are withdrawn in view of the amendments made to the claims.
Claim 1 has been amended to further limit its scope by specifying the milling, pressing, and/or screening is carried out in series, and the moisture content of the material is not adjusted prior to milling.  This claim amendment distinguishes the claim from the 35 U.S.C. 103 rejections of Claims 1 and 13-18 in the Final Office Action of February 15, 2022 that used U.S. Patent No. US 9,914,130 B2 to Burchardt (hereinafter BURCHARDT) as the primary prior art reference in that BURCHARDT does not disclose nor teach carrying out the milling, pressing, and/or screening steps in series where the moisture content is not adjusted prior to milling.  And, the secondary prior art references used in the rejections do not cure this deficiency.
The claim amendment to Claim 1 also distinguishes the claim from the 35 U.S.C. rejection of Claims 1-3 in the Final Office Action of February 15, 2022 that used U.S. Patent No. 5,908,166 to Freitas et al. (hereinafter FREITAS) as the primary prior art reference in that FREITAS also does not disclose nor teach the amended claim language.  The secondary reference, BURCHARDT in this instance, does not cure the deficiency.

Response to Arguments
Applicant argues, starting in the second paragraph of the second page of the REMARKS section, BURCHARDT does not disclose nor teach the limitations added to Claim 1 in the amendment filed May 13, 2022, and the secondary references used in the obviousness rejections do not cure the deficiency.  Examiner finds this argument persuasive, and therefore is withdrawing the rejection as stated above.
However, upon further search and consideration pursuant to the R.C.E., new grounds of rejection have been made as explained below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese patent document CN 105268532 A by Chen (Citation to CHEN will be made to the European Patent Office Espacenet English machine translation accompanying this action), hereinafter CHEN as evidenced by U.S. Patent No. 4,869,434 to Folsberg.  
Regarding Claim 1, CHEN discloses a process for comminuting (Fig. 1; ¶[0002]) an iron ore at natural moisture or an iron ore product at natural moisture (starting at line 152 in ¶[0015], CHEN discloses high pressure roller mills used in the disclosed process can be used to make iron ore pellet feed with a moisture content up to 10%.  This disclosed range overlaps with the range specified in ¶[0011] of the specification defining natural moisture content of iron ore being within the range of 5% to 12% moisture by weight), comprising:
milling with a vertical roller mill (VRM)(¶[0007] describes the disclosed process as a combined crushing and grinding system, with the crushing being carried out by what is translated as a “high-pressure roller mill”, and the grinding being carried out by what is translated as a “horizontal roller mill”.  The description of the “horizontal roller mill” disclosed in ¶[0017] of the translation matches that of a vertical rolling mill as evidenced by comparing the description with the structure of a vertical rolling mill such as the one disclosed in U.S. Patent No. 4,869,434 to Folsberg.  Equipment naming terminology in the ore processing industry varies, with different descriptive names given to the same type of machinery.  With this in mind, and taking into account CHEN is a translation from another language, it’s understandable equipment name terminology doesn’t match up exactly; however it is clear that the described mill in Chen is the same as the applicant’s disclosed VRM.), and
pressing with a roller press (HPGR) (the description of the “high-pressure roller mill” CHEN gives in ¶[0015] of translation is that of high pressure grinding rolls) and/or screening with a high acceleration screen of at least 10G (¶[0008] and ¶[0020] of CHEN disclose a screen is used between the high-pressure roller mill and the horizontal roller mill to return larger grade of material back to the high-pressure roller mill before entering the horizontal roller mill.  CHEN does not describe details of the screen, and therefore does not disclose it as being a “high acceleration screen of at least 10G” as claimed.), the iron ore or the iron ore product at natural moisture,
wherein the iron ore or the iron ore product at natural moisture is milled, pressed, and/or screened in series (Fig. 1 of CHEN shows the crushing and grinding are done in series), and wherein a moisture content of the iron ore or the iron ore product at natural moisture is not adjusted prior to milling (CHEN does not disclose alteration of the moisture content of the iron ore processed.  Moisture content is mentioned in ¶[0015] in the context of what type of starting material CHEN’s process is capable of processing.).
Regarding Claim 2, CHEN anticipates the process of Claim 1 as explained above.  CHEN further discloses wherein the process includes the HPGR followed by the VRM in series.  ¶[0007] and ¶[0008] disclose the high-pressure roller mill (high-pressure grinding rolls) step being performed prior to the horizontal roller mill (i.e. vertical roller mill) step.
Regarding Claim 14, CHEN anticipates the process of Claim 1 as explained above.  ¶[0015] of CHEN discloses the process is capable of being used with material having moisture “as high as 10%”, thus falling within the claim limitation of “up to 12%”.
Regarding Claims 15 and 16, CHEN anticipates the process of Claim 1 as explained above.  ¶[0009] of CHEN discloses the high-pressure roller mill is capable of crushing the material to 3mm, thus meeting the particle size limitations of both Claims 15 and 16.
Regarding Claim 18, CHEN anticipates the process of Claim 1 as explained above.  The crushing and grinding steps CHEN discloses have to be carried out in at least one step.  And, CHEN does not specify either of these steps must be carried out in more than three steps.  Therefore, the process disclosed by CHEN falls within the claim limitation of Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of FREITAS.
Regarding Claim 3, CHEN anticipates the process of Claim 1 as explained above.  CHEN is silent regarding variations or alterations which may be made in connection with the disclosed process, and therefore does not disclose the variation of the process claimed in Claim 3.
FREITAS teaches a process for producing iron ore pellets (Title) wherein iron ore is ground in series utilizing a high pressure roller press in combination with ball mills to reduce energy consumption and wear on processing equipment as described at col. 1, line 31 through col. 2, line 41.  Col. 4, lines 57-63 teaches introducing roller press equipment into prior conventional processes using other types of grinding and/or crushing equipment (ball mills) affords a considerable increase to the process productivity.  Figs. 2-4 show the roller press being placed before and after other equipment to achieve the desired results.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that although CHEN does not disclose variations to the process, placement of equipment in different relationships within the process may be made as taught by FREITAS.  CHEN discloses one crushing piece of equipment and one grinding piece of equipment arranged in one way.  It would have been obvious try rearranging these two piece of equipment in opposite order based upon the limited number of options in light of FREITAS’s teaching.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of U.S. Patent No. 3,254,985 to Merklin, hereinafter MERKLIN.
Regarding Claim 13, CHEN does not expressly disclose the iron ore at natural moisture is from a run of mine (ROM) or the iron ore product at natural moisture is pellet feed or sinter feed.
However, MERKLIN teaches processing mined iron ore in relatively coarse crystalline form into pellets at col. 1, lines 9-45, and describes the difficulties of processing underground ores having high moisture content at col. 1, line 66 through col. 2, line 32.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the starting material described by CHEN in ¶[0015] is iron ore mined from an underground mine in view of MERKLIN’s teaching at col. 1, line 9 through col. 2 line 66 which describes ore extracted from a mine being of the type disclosed by CHEN.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of BURCHARDT.
Regarding Claim 17, CHEN is silent concerning the grinding capability of the vertical roller mill described in ¶[0017], and thus does not disclose a final comminution product has a particle size of less than 0.074mm.
BURCHARDT teaches col. 3, lines 63-67 the final comminution product of the process disclosed therein using a roller mill grinds the ore to a grain size of less than or equal to 300µm (0.3mm), and in particular to a finished product fineness of 30µm (0.03mm) to 300 µm.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the process disclosed by CHEN is capable of producing a final comminution product with a particle size of less than 0.074mm as taught by BURCHARDT.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725